DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 6 and 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 13, 2022.
Applicant's election with traverse of Invention Group I, Spreader Species I (Fig. 1), Hopper species V (Figs. 16-21), Door assembly species I (Fig. 3), and the “Biased to extend” species I of claim 6, corresponding to claims 1-5 and 7-10 in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground(s) that the Invention Groups, as currently amended, form a single general inventive concept of “a baffle selectively insertable in at least one funnel unit for dividing the at least one funnel unit into funnel compartments having a first end and a second end.” The Examiner respectfully disagrees, the groups of inventions listed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention I/II lack the same or corresponding special technical features of the sequencing method steps of spreading a material as required in Invention III.
Invention I lacks the same or corresponding special technical features of the gravity flow from holder as required in Invention II.
As for the Species, they are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the funnel units” in line 14 should read --the at least one pair of funnel units-- and “the pair of funnel units” in line 18 should read --the at least one pair of funnel units--..  Appropriate correction is required. Same objection applies to all pending claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing device” in line 5 of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0038] discloses “…dispensing device 12 is a continuous belt constructed of suitable flexible material such as rubber or chain with slats, but may be any transport method, for example, a screw type worm…” For the purpose of examination, the dispensing device has been interpreted as a material conveying/transporting device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in line 3 of claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The exact position (between the first end and the second end) needed to meet the claim limitation is unknown. Same rejection applies to all pending claims.
The term "generally" in line 8 of claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The acceptable deviation (from being perfectly radial) needed to meet the claim limitation is unknown. Same rejection applies to all pending claims.
The term "pre-selected pattern" in line 9 of claim 1 is a relative term which renders the claim indefinite.  The term "pre-selected pattern" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The acceptable shape and size of the pattern needed to meet the claim limitation is unknown. Same rejection applies to all pending claims.
In claim 1, line 17, the recitation “a corresponding pair of deflecting vanes” appears to be a double inclusion of the “pair of deflecting vanes” recited in line 3. Same rejection applies to all pending claims.
In claim 1, line 20, the recitation “a corresponding actuator” appears to be a double inclusion of the “actuator” recited in line 5. Same rejection applies to all pending claims.
In claim 2, line 3, the recitation “a plurality of generally radially oriented blades” appears to be a double inclusion of the “plurality of generally radially oriented blades” recited in line 8 of claim 1. Same rejection applies to all pending claims.
In claim 10, line 1, the recitation “an insertable baffle” appears to be a double inclusion of the “baffle” recited in line 6 of claim 1.
In claim 10, line 2, the recitation “a first funnel compartment and an opposed second funnel compartment” appears to be a double inclusion of the “funnel compartments” recited in line 7 of claim 1.
In claim 10, line 3, the recitation “a forward direction of travel of the spreader” appears to be a double inclusion of the “forward direction of travel of the spreader” recited in line 3 of claim 9.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 7 of U.S. Patent No. 11,045,827 (‘827 hereafter) in view of Goodhart (US 4,234,109).
With respect to claim 1, ‘827 discloses all of the elements as recited in claim 1 except for a baffle selectively insertable in at least one funnel unit for dividing the at least one funnel unit into funnel compartments having a first end and a second end.
However, Goodhart teaches a spreader (Figs. 1-13e) comprising a funnel unit (21) with a baffle (137) selectively insertable (Fig. 9) in the funnel unit for dividing the funnel unit into funnel compartments having a first (top) end and a second (lower) end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an insertable baffle, as taught by Goodhart, to Anderson’s funnel units, in order to reduce the jerking or shifting movement of the truck (Col. 9, lines 46-59).
  With respect to claim 2-5, 7 and 8, ‘827 discloses all of the elements as recited in claims 2-5, 7 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,209,808) in view of Goodhart (US 4,234,109).
With respect to claim 1, Anderson discloses a spreader (Figs. 1-6) for (capable of) spreading a material comprising: 
at least one pair of funnel units (two funnels in drop box 22. Fig. 2), each funnel unit having a first (top) end and an opposed second (bottom) end, each funnel unit having a pair of deflecting vanes (42) substantially (mostly) positioned therein between the first end and the second end, each deflecting vane of the pair of deflecting vanes movably connected to an actuator (46, 48 and 49); 
at least one pair of adjacent rotating discs (10 and 12) having a plurality of generally (roughly) radially oriented blades (14) attached thereon for (capable of) disbursing the material in a pre-selected pattern; and 
each of a first disc and a second disc of the at least one pair of adjacent rotating discs rotatably positioned below the second end of at least one funnel unit of the at least one pair of funnel units or below the second end of at least the funnel compartments to receive the material passing through the funnel units; 
wherein the material as it passes through at least the at least one pair of funnel units or at least the funnel compartments is directed to a predetermined impact region on each of the rotating discs by a corresponding pair of deflecting vanes integrally fit and movably attached within each funnel of the pair of funnel units (Fig. 1); 
wherein each deflecting vane of the pair of deflecting vanes is selectably movable by a corresponding actuator from a first (left) position to a second (right) position while the spreader is operating (while the discs are spinning).
Anderson fails to disclose a baffle selectively insertable in at least one funnel unit for dividing the at least one funnel unit into funnel compartments having a first end and a second end.
However, Goodhart teaches a spreader (Figs. 1-13e) comprising a funnel unit (21) with a baffle (137) selectively insertable (Fig. 9) in the funnel unit for dividing the funnel unit into funnel compartments having a first (top) end and a second (lower) end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an insertable baffle, as taught by Goodhart, to Anderson’s funnel units, in order to reduce the jerking or shifting movement of the truck (Col. 9, lines 46-59).
With respect to claim 2, Anderson’s spreader modified by Goodhart’s insertable baffle, Anderson further discloses wherein the at least one pair of rotating discs comprises the first disc (10) rotating counter-clockwise positioned adjacent to the second disc (12) rotating clockwise (Col. 2, lines 53-55), the first disc and the second disc having a plurality of generally radially oriented blades (14) attached thereon for disbursing the material in a pre-selected pattern.
With respect to claim 3, Anderson’s spreader modified by Goodhart’s insertable baffle, Anderson further discloses wherein the first disc is positioned on the left of the second disc, when viewed from behind a forward direction of travel of the spreader (Fig. 1 and Col. 2, lines 53-55).
With respect to claim 4, Anderson’s spreader modified by Goodhart’s insertable baffle, Anderson further discloses the spreader further comprises a splash guard (splash plate 24) extending toward or along at least a portion of a periphery of the first disc and the second disc (Fig. 1).
With respect to claim 7, Anderson’s spreader modified by Goodhart’s insertable baffle, Anderson further discloses wherein each actuator is configured for (capable of) urging each corresponding deflecting vane to a position in which an application spectrum of the material is biased to an inner extent (by positioning or securing the vanes to the inner sides towards the center of the spreader).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Goodhart and further in view of Hoyle (US 8,777,707).
With respect to claim 5, Anderson and Goodhart disclose the spreader as in claim 1, Anderson further discloses positioning of the predetermined impact region on each disc of the at least one pair of rotating discs by a corresponding pair of deflecting vanes in order to obtain the required pattern and density of spread material.  Anderson fails to disclose the spreader further comprises a Global Positioning System (GPS) receiver for sensing a position of the spreader and providing an output signal indicative of the position of the spreader to a controller, wherein the controller calculates a required pattern and density of the material to be spread by the at least one pair of rotating discs based on the position of the spreader, and controls a rate at which a dispensing device dispenses the material to the at least one pair of rotating discs, and a position of the predetermined impact region on each disc of the at least one pair of rotating discs by a corresponding pair of deflecting vanes in order to obtain the required pattern and density of spread material.
However, Hoyle teaches a spreader (100. Figs. 1-4) for (capable of) spreading a material (2) comprising a hopper (1), at least one pair of adjacent rotating discs (5 and 6) for (capable of) disbursing the material in a pre-selected pattern; each of a first disc (5) and a second disc (6) of the at least one pair of adjacent rotating discs rotatably positioned below the hopper to receive the material passing through the hopper. Hoyle further teaches the spreader further comprises a Global Positioning System (GPS) receiver (8) for sensing a position of the spreader and providing an output signal indicative of the position of the spreader to a controller (7), wherein the controller calculates a required pattern and density of the material to be spread by the at least one pair of rotating discs based on the position of the spreader (Abstract, lines 7-12), and controls a rate at which a dispensing device (3 and 4) dispenses the material to the at least one pair of rotating discs (Col. 4, lines 15-27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of GPS and variable rate controlling system, as taught by Hoyle, to Anderson’s spreader, in order to provide precise GPS dispersion of the material based on the location that needed the material (Abstract, lines 7-12).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Goodhart and further in view of Kime (US 6,068,200).
With respect to claim 8, Anderson and Goodhart disclose the spreader as in claim 1 except for wherein at least one actuator is a stepper motor.
However, Kime teaches a spreader (10. Figs. 1-24) for (capable of) spreading a material comprising a hopper (76) and a deflecting vane (110), the deflecting vane is movably connected to an actuator (hydraulic motor. Col. 7, lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of motorized actuator to adjust the vane, as taught by Kime, to Anderson’s actuator and vanes, in order to provide an automated means to control the vanes (Col. 7, lines 61-64). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a mechanical or automatic means to the actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192. As for the type of motor (stepper motor), it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a stepper motor because these motors are well known in the art.  A skilled artisan would have had a reasonable expectation of success in using a stepper motor because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use a stepper motor because such a change is a mere alternative and functionally equivalent motor.  The use of alternative and functionally equivalent motor would have been desirable to those of ordinary skill in the art based on the economics and availability of components.


Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Goodhart and further in view of Read (US 1,959,108).
With respect to claim 9, Anderson and Goodhart disclose the spreader as in claim 1, Anderson and Goodhart fails to disclose the spreader further comprises at least a second pair of selectably movable deflector vanes positioned in at least one funnel unit of the at least one pair of funnel units near an end facing a forward direction of travel of the spreader.
However, Read teaches a spreader (Figs. 1-4) for (capable of) spreading a material comprising a hopper (10) and at least one funnel unit (Fig. 3), the spreader further comprising a pair of selectably movable deflector vanes (plates 33) positioned in the at least one pair of funnel units near an end (end pointed by marker “15” in Fig. 3) facing a forward direction of travel of the spreader.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of a pair of selectably movable deflector vanes, as taught by Read, to Anderson’s at least one funnel unit, in order to vary the size of the feed slots (Col. 2, lines 20-30).
With respect to claim 10, Anderson, Goodhart and Read disclose the spreader as in claim 9, Goodhart teaches a spreader (Figs. 1-13e) comprising a funnel unit (21) with a insertable baffle (137) in the at least one funnel unit dividing the at least one funnel unit into a first (front) funnel compartment and an opposed second (rear) funnel compartment, the first funnel compartment facing a forward direction of travel of the spreader.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an insertable baffle, as taught by Goodhart, to Anderson’s funnel units, in order to reduce the jerking or shifting movement of the truck (Col. 9, lines 46-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to show the art with respect to a spreader: De Jong, Cervelli and Middlesworth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 28, 2022